DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 9-10 are amended. Claims 1-12 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beppu (WO 2012/133581 A1) in view of Nitta (US 2017/0250439 A1).
Regarding claim 10, Beppu teaches a method of providing a battery having a plastic crystal composite electrode, the method comprising using camphor as a constituent of the plastic crystal composite electrode of the battery (Page 2; Page 8, 2nd paragraph; Page 10, 4th paragraph). It is noted that a portion of the camphor is carbonized but a residue of camphor remains in the electrode, as a residue, post-carbonization (Table 1; Examples 1-11). 		Beppu is silent as to the battery being a solid-state battery.					However, it would have been obvious to one of ordinary skill in the art, to use a solid electrolyte such that the resulting battery is a solid-state battery (the electrodes being in a solid state) because solid electrolytes do not comprise flammable organic solvents, conventionally used in liquid non-aqueous electrolytes, thereby improving the safety of the battery as taught by Nitta ([0003]).  

Allowable Subject Matter
Claims 1-9 & 11-12 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hajime (US 2010/0069667 A1), teaches a solid-state battery comprising an ion conducting matrix for forming a solid electrolyte, wherein the solid matrix is a plastic crystal and includes a lithium salt but is silent as to the plastic crystal being formed from camphor or 2-adamantanone or from a mixture of camphor or 2-adamantanone with one of more other substances which do not form an alloy with camphor or 2-adamantanone or with a mixture of camphor and 2-adamantanone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 10 has prompted a new ground of rejection as presented above. As instantly claimed, claim 10 is found to be obvious over the combined teachings of Beppu and Nitta.				Thus, in view of the foregoing, claims 1-9 & 11-12 are allowed and claim 10 stands rejected.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727